Citation Nr: 1739255	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  05-18 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for bilateral knee disabilities.

2.  Entitlement to service connection for bilateral tibial tendonitis disabilities.

3.  Entitlement to an increased rating for bilateral pes planus (flat feet), in excess of 10 percent prior to April 5, 2016 and 30 percent thereafter.

4.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to service-connected pes planus.

5.  Whether new and material evidence has been received to reopen a claim for service connection of bilateral hallux valgus. 

6.  Entitlement to service connection for bilateral hallux valgus, to include as secondary to service-connected pes planus.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to January 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A July 2016 rating decision granted an increased rating for bilateral flat feet from 10 to 30 percent effective April 5, 2016.  A February 2007 rating decision initially denied the service connection claims for bilateral hallux valgus disabilities.

In January 2017, the Veteran testified before the undersigned during a Board hearing held by videoconference.  A copy of the hearing transcript has been associated with the claims file. 

The issue of overpayment was remanded by the Board in March 2016 for an SOC to be issued.  The remaining matters were remanded by the Board in July 2016 for a Board hearing to be scheduled.

The issue of whether the Veteran's disability compensation benefits were properly terminated during the period of December 6, 2006 to June 13, 2007 is also outstanding before the Board, however, it will be addressed by a separate Board decision.  Another VLJ held a Board hearing for this issue and it has no bearing on the issues addressed in the present decision.  The issue of overpayment will also be addressed by a separate Board decision.

The issues of entitlement to a TDIU, increased rating for pes planus, and service connection for hallux valgus and plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has notified the Board that he wishes to withdraw his appeal as to increased ratings for bilateral knee disabilities and service connection for bilateral tibial tendonitis disabilities.

2.  Entitlement to service connection for a bilateral hallux valgus disability was denied in an unappealed February 2007 rating decision.  Evidence received since the February 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to increased ratings for bilateral knee disabilities and service connection for bilateral tibial tendonitis disabilities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral hallux valgus disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

During the January 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran indicating that he wishes to withdraw his appeal for entitlement to increased ratings for bilateral knee disabilities and service connection for bilateral tibial tendonitis disabilities.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


New and Material Evidence

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a bilateral hallux valgus disabilities.

In a February 2007 rating decision, service connection was denied.  The basis for the denial was lack of evidence supporting that the condition was linked to service or service-connected pes planus.  The Veteran did not appeal the denial.  As such, the decision is final. 

Since February 2007, the Veteran has submitted additional evidence and arguments that if presumed credible for purposes of reopening, show the possibility of a hallux valgus disability as related to his military service.  Specifically, the Veteran submitted a February 2014 private opinion that the Veteran suffers from hallux valgus due to his service-connected pes planus.  Accordingly, this evidence is sufficient to reopen the previously-denied claims for service connection for a bilateral hallux valgus disability.  See 38 C.F.R. § 3.156(a).  


ORDER

Entitlement to an increased rating for bilateral knee disabilities is dismissed.

Entitlement to service connection for bilateral tibial tendonitis disabilities is dismissed.

New and material evidence having been received; the claim of entitlement to service connection for a bilateral hallux valgus disability is reopened.



REMAND

TDIU

Of record is a private medical opinion dated February 2014 stating that the Veteran is unable to work due to his back and flat feet disabilities.  On these facts, the claim for a TDIU is a component of the claim for a higher rating for bilateral flat feet.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  

The Veteran has a combined evaluation for compensation of 70 percent from May 2001 and 80 percent from April 2016.  He is service connected for multiple disabilities and his service-connected back disabilities are rating at 40 percent.  As such, he meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a) (2016).  

The Board notes that in contrast to the February 2014 opinion, VA examiners have consistently stated the Veteran is capable of sedentary employment.  To develop the TDIU claim, the Board finds a VA examination necessary to offer a clarifying opinion.

Pes Planus, Hallux Valgus and Plantar Fasciitis

A November 2009 VA examination stated that the claimed bilateral plantar fasciitis and bilateral hallux valgus are less likely as not related to the service-connected, bilateral pes planus.  The February 2014 private opinion states that the Veteran suffers from hallux valgus and plantar fasciitis as caused by service-connected pes planus.  A VA examination is required to consider the conflicting medical opinions, as well as offer an opinion as to whether pes planus has aggravated any existing plantar fasciitis and hallux valgus.  As information gained on hallux valgus and plantar fasciitis examinations may be revelant to the pes planus increased rating claim, that issue is also remanded for updated examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination as to his feet.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.  

The examiner should provide an opinion as to whether:

(a)   The Veteran suffers from bilateral hallux valgus and/or bilateral plantar fasciitis; and 

(b)  It is at least as likely as not that bilateral hallux valgus and/or bilateral plantar fasciitis had its onset during military service or is otherwise related to service, to include in-service marching and extensive walking; and

(c)  It is at least as likely as not that bilateral hallux valgus and/or bilateral plantar fasciitis was caused or permanently aggravated by his service-connected bilateral pes planus.

(d)  In formulating the above opinions, the examiner is requested to discuss the February 2014 positive nexus opinion of record.

(e)  Please evaluate the current severity of the service-connected pes planus disability.

If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

The examiner is asked to clearly explain the reasoning and rationale for any conclusions reached.  

2.  The RO or the AMC should forward the Veteran's claims file to an appropriate examiner to provide an opinion with respect to the Veteran's employability.  The Veteran's claims file, including any pertinent evidence contained in electronic files, should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed. 

In the report of the examination, the examiner should assess the functional impairment caused by the Veteran's service-connected disabilities, either singularly or jointly, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

Discussion of the private medical opinion dated February 2014 stating that the Veteran is unable to work due to his back and flat feet disabilities is requested.   

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  When the above has been completed, the case should again be reviewed by the RO or the AMC, to address the outstanding claims for TDIU, increased rating for pes planus, and service connection for hallux valgus and plantar fasciitis.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


